Citation Nr: 1403208	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-34 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to service-connected disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

5.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disability.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran is represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Subsequent to the most recent adjudication of his claims, the Veteran submitted evidence without a waiver of RO review.  The Board finds that a waiver of RO review is not required in order to adjudicate the claims of entitlement to service connection for obesity and for bilateral hearing loss because the additional evidence is not pertinent to the claim for service connection for obesity, and there can be no prejudice to the Veteran with respect to the claim for service connection for hearing loss as the benefit sought on appeal is being fully allowed herein.  38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to service connection for hypertension, sleep apnea, and tinnitus and entitlement to a TDIU due to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  Obesity is not a disability for which service connection may be granted.

2.  The most probative evidence of record demonstrates that the Veteran has bilateral hearing loss disability which is at least as likely as not due to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The Board finds that all notification action needed to make a decision as to the claims being decided herein has been accomplished.  An August 2006 VA letter notified the Veteran of the information and evidence needed to substantiate his multiple claims, and included the criteria for consideration in the assignment of a disability rating and/or effective date, in the event of award of the benefit sought.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

As the claim for service connection for obesity is being denied as a matter of law, and the claim for service connection for hearing loss is granted herein in full, further discussion with regard to the duty to assist as to these claims is rendered moot.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


A.  Obesity

The Veteran asserts that he has obesity as a result of service-connected disability.  

According to a September 7, 2006 letter, Anitha Police, M.D., stated that the Veteran weighed 387 pounds, which was considered morbidly obese for his age and height.  Ultimately, Dr. Police opined that the Veteran was unable to exercise because of his severe diabetic neuropathy.  She characterized the Veteran's service-connected diabetic peripheral neuropathy as "severe," which caused the Veteran "great difficulty" with standing for any length of time, walking over 200 feet, and rising from a chair or bed.  

In October 2006, the Veteran underwent a VA examination, primarily to assess the severity of his service-connected diabetes mellitus, type II.  During the examination, the Veteran reported that he was on a restricted diet of low carbohydrates and 1800 calories per days, but still gained 50 pounds over the past year.  He then indicated that he experienced a history of sleep apnea and morbid obesity.  The examiner opined "[t]hat is probably the reason for his weight gain."  The examiner also indicated that the Veteran was restricted in his walking, could not stand for a long time, and could not walk more than 50 feet.

Obesity or being overweight, a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2013).  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  In the case at hand, a chronic disability manifested by obesity is not shown by the evidence of record and the evidence does not suggest that the Veteran has a disability manifested by obesity.  As the evidence does not indicate the existence of a current disability, a remand for a VA medical examination is not necessary.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) ; see also McLendon v. Nicholson, 20 Vet. App. 79   (2006).

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110 . The evidence does not reflect that the Veteran has a chronic disability manifested by obesity.  In the absence of proof of current disability, the claim of service connection for obesity may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, service connection for obesity is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for obesity, on any basis of entitlement, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Bilateral Hearing Loss

Service personnel records demonstrate that the Veteran's served as an airplane pilot in combat operations in the Republic of Vietnam.  Consequently, the Board finds that the Veteran was exposed to acoustic trauma in service. 

In a May 2006 letter, Dr. Police opined that the Veteran's current bilateral hearing loss was related to his service as a pilot in the Republic of Vietnam.  Additionally, in a September 2006 letter, Dr. Police opined that the Veteran's bilateral hearing loss was more likely than not a result of his service as a pilot in the Republic of Vietnam.  The doctor did not provide a rationale for either of these opinions and, thus, the probative value of each is diminished.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

In October 2006, the Veteran underwent a VA audiological examination in order to ascertain the presence of bilateral hearing loss disability and, if present, whether it was incurred in or due to his active duty.  Audiometric examination at that time produced findings which demonstrated bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  The examiner stated he did not want to provide an opinion regarding the etiological relationship between the Veteran's bilateral hearing loss and his in-service acoustic trauma without first reviewing the claims file.  Following a review of the Veteran's claim file in November 2006, the examiner observed that the service treatment records showed normal hearing in November 1967 and a normal whisper test in January 1970.  The examiner then stated that, without detailed audiometric records from when the Veteran was in the military, he could not assess the relationship between his bilateral hearing loss and his in-service acoustic trauma without resorting to mere speculation.  In essence, the VA examiner provided no opinion as to the etiological relationship between the Veteran's current bilateral hearing loss and his active service.

Although the probative value of Dr. Police's May 2006 and September 2006 opinions were reduced, the record does not include evidence that disassociates the Veteran's current bilateral hearing loss from his active duty.  Accordingly, there is a competent basis to conclude that the Veteran's current bilateral hearing loss disability was incurred in or due to his active duty.  38 C.F.R. § 3.303(b).  As such, the Board finds that the probative weight of the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  Gilbert, 1 Vet. App. at 53-56.



ORDER

Entitlement to service connection obesity, to include as secondary to peripheral neuropathy, is denied.

Entitlement to service connection bilateral hearing loss disability is granted.


REMAND

Hypertension

The Veteran claims that his current hypertension is due to his service-connected diabetes mellitus, type II.  In a September 2006 letter, Dr. Police opined that the Veteran's hypertension was more likely than not caused by his service-connected PTSD and subsequent sleeping problems.  Dr. Police did not provide a rationale for the etiological opinion and, thus, the probative value thereof is reduced.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In a May 2012 letter, Dr. Smith opined that the Veteran's sleep apnea is due to his service-connected PTSD.  Further, due to the claustrophobia, the Veteran was unable to tolerate use of headgear associated with a continuous positive airway pressure device (used to treat sleep apnea), which resulted in the Veteran being unable to attain good quality sleep.  This, according to Dr. Smith, led to the development and worsening of the Veteran's hypertension.  The doctor did not provide further elaboration as to how this was so.  Given that Dr. Smith did not provide a rationale for his opinion, the Board finds the probative value of the May 2012 opinion is diminished.  Id.

During the October 2006 VA examination, the Veteran reported that he had a history of hypertension dating to the 1970s.  After a clinical evaluation, the diagnosis was essential hypertension without proteinuria or nephropathy.  The VA examiner did not provide an opinion concerning the etiological relationship between the Veteran's hypertension and his active duty or a service-connected disability.  

In view of the foregoing, a nexus opinion with supporting rationale would be useful to the adjudication of the appeal.

Sleep Apnea

The Veteran asserts that his current sleep apnea is secondary to his service-connected diabetes mellitus, type II.

In the September 2006 letter, Dr. Police indicated that the Veteran experienced "severe" sleep apnea, which was more likely than not a result of the Veteran's service-connected PTSD.  Dr. Police did not provide an underlying rationale for the rendered opinion, thus, its probative value is diminished.  See Nieves-Rodriguez, 22 Vet. App. at 304.

During the October 2006 VA examination, the Veteran reported a history of sleep apnea.  The examiner did not administer any clinical testing to assess the Veteran's sleep apnea.  Ultimately, the diagnosis was history of sleep apnea; no etiological opinion was rendered.

In a May 2012 letter, Larry Smith, M.D., opined that the Veteran experiences several conditions that are related to his active duty.  The doctor then opined that the Veteran's service-connected PTSD was manifested by night terrors, which led to "full blown sleep apnea," with oxygen desaturation and disruption of the normal sleep architecture.  No further elaboration was provided by Dr. Smith as to how the Veteran's sleep apnea is etiological related to his service-connected PTSD and, thus, the probative value of the opinion is reduced.  Id.

In view of the foregoing, a nexus opinion with supporting rationale would be useful to the adjudication of the appeal.


Tinnitus

Upon review of the evidence of record, the Board observes a June 2007 letter from a private medical professional wherein the Veteran's tinnitus is found to be a manifestation of his Meniere's disease.  Further, the medical professional provides an opinion that the Veteran's Meniere's disease is secondary to his service-connected peripheral vascular disease, which is a complication of his service-connected diabetes mellitus, type II.  In view of the June 2007 letter, the Board finds that the issue of service connection for tinnitus has been expanded to include as secondary to service-connected disability.  The Board also recognizes that, by a rating decision in January 2009, a claim of entitlement to service connection for Meniere's disease was denied.  Thereafter, the Veteran did not submit a timely notice of disagreement with this decision and did not submit new and material evidence during the ensuing appellate period.  Consequently, the decision is final.  

There is no indication that the June 2007 letter was considered in the January 2009 rating decision that denied the Veteran's claim of entitlement to service connection for Meniere's disease on a direct-incurrence basis only.  As such, the Board finds that the June 2007 letter reasonably raises the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for Meniere's disease, to include as secondary to a service-connected disability.  

In view of the foregoing, the Board finds that the claim of entitlement to service connection for tinnitus, including as secondary to service-connected disability, is inextricably intertwined with the issue raised by the record of whether new and material evidence has been received to reopen a claim of entitlement to service connection for Meniere's disease, to include as secondary to service-connected disability.  This matter has not been adjudicated by the RO, nor developed for appellate consideration.  As such, it must be adjudicated by the RO prior to appellate consideration of the issue of entitlement to service connection for tinnitus, to include as secondary to service-connected disability.

Additionally, in October 2006, the Veteran was provided a VA audiological examination.  The examiner limited the etiological inquiry to whether the Veteran's tinnitus was incurred in or due to his active duty, specifically, with respect to acoustic trauma.  The examiner did not address whether the Veteran's tinnitus was caused or aggravated by a service-connected disability, or is an aspect of disability (i.e., Meniere's disease) that was caused or aggravated by a service-connected disability.  As such, the Board finds that the October 2006 audiological examination is not adequate for purposes of adjudicating the Veteran's claim of entitlement to service connection for tinnitus.  Consequently, a remand to provide the Veteran with another examination is required.

TDIU

The Board finds that the claim of entitlement to service connection for hypertension, sleep apnea, and tinnitus, as well as the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for Meniere's disease, to include as secondary to a service-connected disability, are inextricably intertwined with the issue of entitlement to a TDIU due to service-connected disabilities.  All issues "inextricably intertwined" with the TDIU issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, appellate adjudication of the issue of entitlement to a TDIU due to service-connected disabilities must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA examination to determine the etiology of hypertension.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's lay statements, and any other pertinent clinical findings of record, must be taken into account.  The examiner must specifically address the following questions: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in or due to his active duty?

Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is proximately due to, or chronically aggravated by a service-connected disability?

A complete rationale for all opinions must be provided.

2.  The Veteran should be provided a VA examination to determine the etiology of sleep apnea.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's lay statements, and any other pertinent clinical findings of record, must be taken into account.  The examiner must specifically address the following questions: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was incurred in or due to his active duty?

Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is proximately due to, or chronically aggravated by a service-connected disability?

A complete rationale for all opinions must be provided.

3.  The Veteran should be provided a VA examination to determine the etiology of Meniere's disease.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's lay statements, and any other pertinent clinical findings of record, must be taken into account.  The examiner must specifically address the following questions: 

Is it at least as likely as not (50 percent probability or greater) that Meniere's disease was incurred in or due to his active duty?

Is it at least as likely as not (50 percent probability or greater) that the Veteran's Meniere's disease is proximately due to, or chronically aggravated by a service-connected disability?

A complete rationale for all opinions must be provided.

4.  Provide the Veteran with a VA audiological examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  NOTE: VA has already conceded the Veteran's in-service exposure to acoustic trauma.  The Veteran's military occupational specialty, the objective medical findings in the service treatment records, the previous VA audiological evaluations currently of record, the Veteran's lay statements, and any other pertinent clinical findings of record, must be taken into account.  The examiner must specifically address the following questions: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus was incurred in or due to his active duty, to include acoustic trauma?

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus is a manifestation of another disability, including, but not limited to, Meniere's disease?

Is it at least as likely as not (50 percent probability or greater) that the disability manifested by tinnitus was caused or aggravated by a service-connected disability?

A complete rationale for all opinions must be provided.

5.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.

6.  Forward the Veteran's claims folder to a VA clinician for an opinion, based on a review of the evidence of record, as to whether the Veteran's service-connected disabilities, considered in combination, preclude substantially gainful employment consistent with his education and occupational experience.  Rationale must be provided for the opinioin offered.

7.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

8.  The RO should undertake all necessary and appropriate development prior to adjudication of the issue raised by the record of whether new and material evidence has been received to reopen the claim of entitlement to service connection for Meniere's disease, to include as secondary to a service-connected disability, including consideration of the June 2007 private clinician's letter.  Notice of the determination, and his appellate rights, should be provided to the Veteran and his representative.  Only if a timely notice of disagreement is received, followed by issuance of a statement of the case, and timely receipt of a substantive appeal, should the matter be forwarded to the Board for appellate consideration. 

9.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims of entitlement to service connection for hypertension, sleep apnea, and tinnitus, each to include as secondary to service-connected disability, and entitlement to a TDIU.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


